            Case 1:20-cv-05736-JPC Document 33 Filed 04/06/21 Page 1 of 5

                  Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys

60 East 42nd Street, 4510                                                    Telephone: (212) 317-1200
New York, New York 10165                                                      Facsimile: (212) 317-1620
_________

gnaydenskiy@faillacelaw.com

                                                    April 2, 2021

VIA ECF

Hon. John P. Cronan, USDJ
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

                 Re:     Gonzalez Basurto et al v. 3 East 48th Rest. Inc. et al
                         20-cv-05736-JPC


Your Honor:

          This office represents Plaintiff in the above referenced matter. The parties have agreed to

a settlement (“Agreement”) after attending a mediation. A copy of the Agreement is attached

hereto as Exhibit A. We therefore ask the Court to approve the settlement, pursuant to Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015) and to retain jurisdiction of the

matter.


                                                 BACKGROUND


          Plaintiff filed his Complaint against Defendants alleging claims for unpaid overtime

wages, liquidated damages, interest, attorneys’ fees, and costs pursuant to the Fair Labor

Standards Act of 1938, 29 U.S.C. § 201 et seq. (FLSA), the New York Minimum Wage Act,

N.Y. Lab. Law § 650 et seq., and the annual notice and wage statement requirements of the New

York Labor Law (N.Y. Lab. Law. § 195).                  Defendants denied and continue to deny the

allegations as asserted in the Complaint.


                        Certified as a minority-owned business in the State of New York
           Case 1:20-cv-05736-JPC Document 33 Filed 04/06/21 Page 2 of 5

Page 2




                                       SETTLEMENT TERMS

         Plaintiff alleges he would be entitled to back wages of approximately $22,317 and total

of approximately $84,815.13 including liquidated damages, interest, spread of hours, wage

notice violations, wage statement violations and tools of trade claims as his best case scenario.

According to Defendants, plaintiff was a dishwasher who also during his shift helped out with

general cleaning and other similar duties. He was paid in full for all work, including his hourly

rate always above minimum wage, overtime at 1 ½ the regular rate, plus an extra bonus pay

every week for his extra non-dishwasher duties. Specifically, from October 2013 to April 2018,

he was paid only in cash. These records were destroyed in a flood of the restaurant. From May

2018 through November 2019 (the end of his employment), plaintiff was paid by check for all

hours worked and a weekly cash bonus. He signed his paystub ever week acknowledging his

hours, regular rate, overtime rate, spread of hours, meal allowance deduction, tips and bonus (he

never worked more than 10 hours to get spread of hours and he did not receive tips) and the cash

he was paid. These records showed the check amount (gross amount less tax) plus the cash bonus

paid to him. Defendants produced these records from this period signed by plaintiff. He received

a weekly bonus in cash that is also listed on the paystub he signed. He also punched in and out so

there was a record of his exact hours. The records for the period from May 2018 through

November 2019, prove, according to defendants that plaintiff was paid more than he was owed

because of the cash bonus. In addition, Defendants contend that the business is now out of

business permanently due to Covid-19 and believe that Plaintiff will ultimately not be able to

show that the individual Defendants will be considered “employers” under the FLSA and NYLL.
            Case 1:20-cv-05736-JPC Document 33 Filed 04/06/21 Page 3 of 5

Page 3



          Thus, in order to avoid the legal and factual risks of protracted litigation, the parties have

agreed to settle the claims for the sum of $29,500. A copy of Plaintiffs’ best case damages chart,

breaking down each amount sought from Defendants, is attached as Exhibit B.

          A court may approve a settlement where it “reflects a ‘reasonable compromise of

disputed issues [rather] than a mere waiver of statutory rights brought about by an employer’s

overreaching.’” Le v. Sita Information Networking Computing USA, Inc., No. 07 Civ. 0086,

2008 U.S. Dist. LEXIS 46174 at *2 (E.D.N.Y. June 12, 2008) (quoting Lynn’s Food Stores, Inc.

v. United States, 679 F.2d 1350, 1354 (11th Cir. 1982)); see also Kopera v. Home Depot U.S.A.,

Inc., No. 09 Civ. 8337, 2011 U.S. Dist. LEXIS 71816, at *2 (S.D.N.Y. June 24, 2011) (“If the

proposed settlement reflects a reasonable compromise over contested issues, the settlement

should be approved.”).

          Throughout the litigation, there were contested factual and legal disputes. Therefore,

Plaintiff believes the settlement is reasonable because of the risk that he may not prevail on his

claims.


                                            ATTORNEYS’ FEES


          Plaintiffs’ counsel will receive $10,543.33 which consists of 1) $1,065 subtracted from

the $29,500 settlement then divided by 3 which equals $9,478.33 as attorney fees and 2) $1,065

costs plus $9,478.33 which equals $10,543.33 as attorney fees and costs.

          The amount provided to Plaintiffs’ counsel under the settlement is fair and reasonable

and well within the range of fees typically awarded in cases in this Circuit. Counsel’s lodestar is

$6,140 in attorneys’ fees, making the fee counsel will receive under the agreement reasonable in
              Case 1:20-cv-05736-JPC Document 33 Filed 04/06/21 Page 4 of 5

Page 4



light of their lodestar. The following is a summation of the backgrounds and rates of the

attorneys who worked on this matter:


                   i.      Michael Faillace’s work is billed at the rate of $450 per hour, which is his
           standard billing rate for matters paid on an hourly basis. Mr. Faillace is the Managing
           Member of Michael Faillace & Associates, P.C, and has been in practice since 1983.
           From 1983 to 2000, he was in-house Employment Counsel with International Business
           Machines Corporation (IBM). Mr. Faillace taught employment discrimination as an
           Adjunct Professor at Fordham University School of Law since 1992 and at Seton Hall
           University Law School from 1995 to 1998, and is a nationally-renowned speaker and
           writer on employment law. He also is the author of the ADA, Disability Law Deskbook:
           The Americans with Disabilities Act in the Workplace, published by Practicing Law
           Institute (PLI), and other employment law publications and presentations. Faillace’s work
           is indicated by the initials “MF.”


                  ii.      Gennadiy Naydenskiy is a 2013 graduate of the State University of New
           York at Buffalo Law School, admitted to the New Jersey Bar and the United States
           District Court, District of New Jersey, in December 2013, the New York Bar in February
           2014, the United States District Court, Southern District of New York in June 2014, and
           the United States District Court, Eastern District of New York in July 2014. Prior to
           joining Michael Faillace and Associates, P.C. in August 2018, Gennadiy Naydenskiy
           was a solo practitioner from October 2014, focusing primarily on FLSA wage and hour
           cases. Prior to founding his solo practice, Gennadiy Naydenskiy was an associate for
           Harrison, Harrison, and Associates a boutique law firm that focus most of their practice
           on FLSA wage and hour individual, multi-plaintiff, collective and class actions.
           Additionally, prior to being an associate, Gennadiy Naydenskiy was a law clerk for
           Harrison, Harrison, and Associates from May 2012. My billing rate of $350 per hour is
           reflected in Exhibit C with my initials “GN.”1

           These rates are reasonable given the experience of the attorneys in wage and hour

matters, and their performance in this case. See Perez v. Platinum Plaza 400 Cleaners, Inc.,

Index No. 12-cv-9353 (PAC), 2015 U.S. Dist. LEXIS 78079, *3 n. 1 (S.D.N.Y. June 16, 2015)

(awarding requested rates to Michael Faillace and one of his associates at this firm, Joshua

Androphy, finding they had “demonstrated entitlement to these rates based on their experience in

wage and hour litigation and their performance in this case”).


1
    Additionally, Paralegal time marked as “PL” is billed at $100 an hour.
           Case 1:20-cv-05736-JPC Document 33 Filed 04/06/21 Page 5 of 5

Page 5



         In full consideration of the issues presented in both Cheeks and Wolinsky, we believe that

the parties’ agreement is fair and reasonable, and that the settlement should be approved.

         Thank you for your consideration in this matter.



                                       Respectfully Submitted,

                                       /s/ Gennadiy Naydenskiy

                                       Gennadiy Naydenskiy

                The Court is in receipt of the parties' settlement agreement. The Court has
Encls.          reviewed the proposal in light of Cheeks v. Freeport Pancake House, Inc., 796 F.3d
                199 (2d Cir. 2015), Lopez v. Nights of Cabiria, LLC, 96 F. Supp. 3d 170 (S.D.N.Y.
                2015), and Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332 (S.D.N.Y. 2012),
                and finds that the settlement is fair.

                The Court notes that the attorney's fees were calculated using the percentage
                method and represent one third of the total settlement amount. While the
                Court finds those fees to be reasonable, the Court does not make any finding as
                to the reasonableness of counsel's hourly rate or as to the reasonableness of any
                particular hours billed for work on this case.

                Accordingly, the settlement is approved, the case is dismissed with prejudice, and,
                pursuant to the parties' joint request, the Court retains jurisdiction over
                the settlement for purposes of enforcement. The Clerk of Court is respectfully
                directed to terminate all pending motions, adjourn all remaining dates, and close
                this case.

                SO ORDERED.
                Date:   April 6, 2021
                        New York, New York                      _____________________
                                                                JOHN P. CRONAN
                                                                United States District Judge
